McLaughlin, J. (concurring) :
I voteifór a reversal of this judgment upon the ground .that the court erred in permitting the deposition- of Thomas Cochran, Jr., to be read. Section 870 of the.Code of Civil Procedure provides for taking the deposition of a party to an action, and section 871 of a person not a party. Subdivision 7 of section 872 provides that if the party sought to be examined is a corporation, the affidavit shall state the name of the officer or director thereof, and the order to be made in respect thereto shall direct the examination of such .person, etc. Section 882 provides that “ such a deposition, except that of a party taken-at the instance of an adverse party or a deposition taken in pursuance of a stipulation as prescribed in this article,* shall not be so- read in evidence until it has been satisfactorily proved that the witnesses dead or is unable personally to attend by reason of his insanity, sickness-or other infirmity, or that he is confined in a prison or jail or that he has been and is absent from the State, so that his attendance could not with reasonable diligence be compelled by .subpoena.”
, Cochran was present and examined as a witness at the trial, and when the plaintiff proposed to read his deposition, objection was taken upon that ground. The objection was overruled and the deposition received upon the ground that he was a party to the action. The ruling was erroneous. The deposition should have been excluded. Except for this error I should vote to affirm the judgment.
Patterson, J., concurred.

 Code Civ. Proc. chap. 9, tit. 3, art. ,1.— [Rep.